MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Jul 25 2017, 7:22 am
court except for the purpose of establishing
                                                                        CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald J. Berger                                         Curtis T. Hill, Jr.
Law Office of Donald J. Berger                           Attorney General of Indiana
South Bend, Indiana
                                                         Elizabeth M. Littlejohn
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Areryaunna Naikwett James,                               July 25, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A03-1702-CR-380
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jeffrey L. Sanford,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         71D03-1506-F6-404



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1702-CR-380 | July 25, 2017         Page 1 of 5
                                       Statement of the Case
[1]   Areryaunna Naikwett James appeals her conviction for forgery, a Level 6

      felony, following a bench trial. James presents a single issue for our review,

      namely, whether the State presented sufficient evidence to support her

      conviction. We affirm.


                                 Facts and Procedural History
[2]   On June 12, 2015, James and Tige Fennessee shopped for landscaping

      equipment at Weaver Ag and Lawn Equipment (“Weaver”) in South Bend.

      Within five minutes of their arrival, James and Fennessee picked out a lawn

      mower, a trimmer, and a “backpack blower” that they wanted to purchase. Tr.

      at 14. Brett Kocsis, the general manager, assisted them with the purchases.

      James wrote a check purporting to be from MutualBank in the amount of

      $2,087.39 to Weaver. James’ name was not on the check. Instead, the name

      on the check was Tracy Kring, and James had a temporary “paper ID”

      indicating that her name was Kring and that she lived on Oak Park Drive in

      South Bend. Id. at 15. After the purchase was complete, Weaver employees

      Tyler Grasso and Joe Dobransky loaded the equipment into a blue Chevy 1500

      pickup truck for James and Fennessee.


[3]   The next day, on June 13, a man with the last name Peck arrived at Weaver

      driving the same blue Chevy 1500 pickup truck. Peck picked out “almost

      exactly the same equipment” for purchase as James and Fennessee had bought

      the day before. Id. at 20. Peck wrote a check from 1st Source Bank for the


      Court of Appeals of Indiana | Memorandum Decision 71A03-1702-CR-380 | July 25, 2017   Page 2 of 5
      purchase. Kocsis was suspicious of the circumstances of James’ purchases the

      day before, so he decided to take the 1st Source Bank check Peck wrote to a

      nearby bank to convert it to a cashier’s check. Kocsis instructed Dobransky to

      take his time loading the equipment onto Peck’s truck while he went to the

      bank. After a manager at the 1st Source Bank told Kocsis that Peck’s check

      could not be converted to a cashier’s check, Kocsis called Dobransky and told

      him to unload the equipment from Peck’s truck. Kocsis then returned to

      Weaver, took a photograph of the license plate on Peck’s truck, and told Peck

      that Weaver could not accept his check as payment for the equipment. Peck

      told Kocsis that he would return later with cash or a credit card, but he did not

      return.


[4]   Kocsis contacted officers with St. Joseph County Police Department to report

      the events of June 12 and 13, and he gave officers the license plate number of

      the blue Chevy 1500 truck. After an investigation, officers determined that the

      check James had written on June 12 was a forgery, as the check was not a

      legitimate check, did not include a valid account number, and did not have a

      watermark. Kocsis identified James in a photographic array as the woman who

      presented the MutualBank check with Kling’s name on it in the amount of

      $2,087.39. In addition, officers determined that the truck belonged to

      Fennessee, and Fennessee told the officers that James was “the potential

      suspect” in their investigation. Id. at 55.


[5]   The State charged James with counterfeiting, a Level 6 felony, and forgery, a

      Level 6 felony. Following a bench trial, the trial court dismissed the

      Court of Appeals of Indiana | Memorandum Decision 71A03-1702-CR-380 | July 25, 2017   Page 3 of 5
      counterfeiting charge and convicted James of forgery, a Level 6 felony. The

      trial court entered judgment of conviction and sentence accordingly. This

      appeal ensued.


                                     Discussion and Decision
[6]   James contends that the State failed to present sufficient evidence to support her

      conviction. Our standard of review on a claim of insufficient evidence is well-

      established:


              When reviewing a claim that the evidence introduced at trial was
              insufficient to support a conviction, we consider only the
              probative evidence and reasonable inferences that support the
              trial court’s finding of guilt. Drane v. State, 867 N.E.2d 144 (Ind.
              2007). We likewise consider conflicting evidence in the light
              most favorable to the trial court’s finding. Wright v. State, 828
N.E.2d 904 (Ind. 2005). It is therefore not necessary that the
              evidence overcome every reasonable hypothesis of innocence.
              Drane, 867 N.E.2d at 147. Instead, we will affirm the conviction
              unless no reasonable trier of fact could have found the elements
              of the crime beyond a reasonable doubt. Jenkins v. State, 726
N.E.2d 268, 270 (Ind. 2000).


      Gray v. State, 957 N.E.2d 171, 174 (Ind. 2011) (footnote omitted).


[7]   To convict James of forgery, a Level 6 felony, the State was required to show

      that she, with intent to defraud, made, uttered, or possessed a written

      instrument in such a manner that it purported to have been made: (1) by

      another person; (2) at another time; (3) with different provisions; or (4) by

      authority of one who did not give authority. Ind. Code § 35-43-5-2 (2015).


      Court of Appeals of Indiana | Memorandum Decision 71A03-1702-CR-380 | July 25, 2017   Page 4 of 5
      James’ sole contention on appeal is that the evidence is insufficient to prove her

      identity. We cannot agree.


[8]   The State presented testimony from Kocsis, Dobransky, and Gresso that,

      shortly after the offense, they identified James from a photographic array. In

      addition, at trial, both Kocsis and Dobransky identified James as the woman

      who wrote the fake check for the equipment on June 12, 2015. James’

      contentions on appeal amount to a request that we reweigh the evidence or

      reassess the credibility of witnesses, which we cannot do. We conclude that the

      State presented sufficient evidence from which a reasonable fact-finder could

      conclude that James committed forgery. See, e.g., Mardis v. State, 72 N.E.3d
936, 938 (Ind. Ct. App. 2017) (holding testimony of single witness sufficient to

      prove shooter’s identity).


[9]   Affirmed.


      Kirsch, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 71A03-1702-CR-380 | July 25, 2017   Page 5 of 5